Citation Nr: 0410456	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  01-00 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim for service connection for a heart disorder, secondary to 
a service-connected psychiatric disorder.

2.  Entitlement to an increased rating for service-connected 
anxiety disorder, currently evaluated as 30 percent disabling. 

3.  Entitlement to an increased rating for service-connected 
bronchitis, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1995 decision by the RO in St. Louis, 
Missouri which denied an increase in  noncompensable ratings for 
service-connected anxiety disorder and bronchitis.  The veteran 
appealed for increased ratings.  In an August 1995 rating 
decision, the RO granted a 30 percent rating for service-connected 
anxiety disorder.  In a January 1998 rating decision, the RO 
granted a 30 percent rating for service-connected bronchitis.  
This case also comes to the Board on appeal from a November 2000 
rating decision which denied service connection for a heart 
disorder claimed as secondary to a service-connected psychiatric 
disorder.  

In February 2003, the Board remanded the case to the RO for 
further procedural development.  A hearing was held at the RO 
(i.e. a Travel Board hearing) before the undersigned veterans law 
judge in September 2003.  The case was subsequently returned to 
the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Although additional delay is unfortunate, the Board finds that 
further development is necessary prior to appellate review.

At his September 2003 Travel Board hearing, the veteran testified 
that he has been receiving ongoing VA outpatient treatment.  The 
most recent VA outpatient treatment records on file are dated in 
1996.  Subsequent records must be obtained, in particular the 
report of pulmonary function tests performed in April 2003.  The 
veteran stated that such tests were performed at El Dorado 
Springs, Missouri, and the report was sent to the VA hospital in 
Mount Vernon.  The RO should obtain all VA treatment records dated 
since 1996.  38 U.S.C.A. § 5103A(c) (West 2002); See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Furthermore, with respect to the claim for an increased rating for 
bronchitis, the most recent VA examination is dated in May 1998.  
Given the ongoing treatment since the last VA examination, the 
veteran must be afforded a new examination.  38 U.S.C.A. § 
5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

In light of the foregoing, the case is remanded to the RO for the 
following action:

1.  The RO must review the claims file and ensure that all 
obligations under the Veterans Claims Assistance Act of 2000 have 
been satisfied.  38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO should inform the veteran to submit 
copies of all evidence in his possession pertinent to his claims 
which have not been previously submitted. 38 C.F.R. § 3.159(b)(1).

2.  The RO should obtain copies of all VA treatment records dated 
from 1996 to the present, and associate them with the claims file.

In particular, the RO should attempt to obtain a report of 
pulmonary function tests performed in April 2003 at El Dorado 
Springs, Missouri, and later sent to the VA hospital in Mount 
Vernon, Missouri.

3.  The RO should schedule the veteran for a VA examination by a 
pulmonary specialist to evaluate the current level of severity of 
the veteran's service-connected bronchitis.  All necessary tests 
(including pulmonary function tests) should be performed.  The 
claims file should be reviewed by the examiner and the examination 
report should reflect that this has been done.  Any current 
respiratory disorder should be identified.

4.  Following any additional development deemed appropriate by the 
RO, the RO should readjudicate the veteran's claims.  If the 
claims are denied, the veteran and his representative should be 
issued a supplemental statement of the case, and given time to 
respond.  The case should then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS ALMOST 94 YEARS OF 
AGE.  Hence this claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





